                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


ERMC, LLC,                                           )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )      No. 3:19-CV-407-DCP
                                                     )
MILLERTOWN PAVILION, LLC, f/k/a                      )
KNOXVILLE PARTNERS, LLC,                             )
                                                     )
               Defendant.                            )


SECURAMERICA, LLC                                    )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )      No. 3:19-CV-408-DCP
                                                     )
MILLERTOWN PAVILLION, LLC f/k/a                      )
KNOXVILLE PARTNERS, LLC,                             )
                                                     )
               Defendant.                            )

                                            ORDER

       These cases are before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the

Federal Rules of Civil Procedure, and the consent of the parties, for all further proceedings,

including entry of judgment.

       Now before the Court is Defendant’s Motion to Continue Trial [Doc. 45]. Specifically,

Defendant requests that the trial, currently set for January 12, 2021, be continued for a period of

sixty (60) to ninety (90) days in light of concerns relating to COVID-19. Defendant asserts that

the short continuance will not prejudice any parties. Given that the pretrial conference date and




Case 3:19-cv-00407-DCP Document 46 Filed 12/11/20 Page 1 of 2 PageID #: 634
the trial date are quickly approaching, the Court ORDERS Plaintiffs to respond to Defendant’s

Motion [Doc. 45] on or before December 15, 2020.

       IT IS SO ORDERED.

                                                   ENTER:

                                                   _________________________
                                                   Debra C. Poplin
                                                   United States Magistrate Judge




                                              2

Case 3:19-cv-00407-DCP Document 46 Filed 12/11/20 Page 2 of 2 PageID #: 635
